                                          Case 4:19-cv-01812-PJH Document 60 Filed 01/19/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BAY AREA PAINTERS AND TAPERS
                                         PENSION TRUST FUND, AND ITS                   Case No. 19-cv-01812-PJH
                                   8     BOARD OF TRUSTEES, et al.,
                                   9                   Plaintiffs,                     ORDER REFERRING MOTIONS FOR
                                                                                       JUDGMENT DEBTOR EXAM TO
                                  10            v.                                     MAGISTRATE JUDGE WESTMORE
                                  11     SLK, INC., et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Pursuant to Local Rule 72-1, this matter is referred to Magistrate Judge Westmore
                                  15   for resolution of plaintiffs’ motions for a judgment debtor exam (Dkt. 55 and Dkt. 57), as

                                  16   well as all further discovery. Any date for hearing on discovery motions previously

                                  17   noticed on the undersigned's calendar is VACATED.

                                  18          Judge Westmore will advise the parties of how she intends to proceed. She may

                                  19   issue a ruling, order more formal briefing, or set a telephone conference or a hearing. All

                                  20   further discovery matters shall be filed pursuant to Judge Westmore’s procedures.

                                  21          IT IS SO ORDERED.

                                  22   Dated: January 19, 2021

                                  23                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  24                                               United States District Judge
                                  25   cc: MagRef, Assigned M/J, counsel of record
                                  26

                                  27

                                  28
